Order, Supreme Court, New York County (Matthew F. Cooper, J.), entered April 9, 2009, which, to the extent appealed as limited by the briefs, denied defendant New York Crane’s motion to consolidate all pending and any future-filed actions arising out of the May 30, 2008 collapse of a crane, unanimously affirmed, without costs.
According deference to the exercise of discretion by the trial *664court (see Geneva Temps, Inc. v New World Communities, Inc., 24 AD3d 332, 334 [2005]), and recognizing the administrative order, issued after New York Crane had made this motion, we agree with the Supreme Court that consolidation at this point is premature. Concur—Tom, J.P., Friedman, Nardelli, Acosta and Abdus-Salaam, JJ. [Prior Case History: 23 Misc 3d 1108(A), 2009 NY Slip Op 50639(11).]